Citation Nr: 0944562	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  95-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
degenerative disc disease (DDD) of the cervical spine, rated 
as 10 percent disabling before September 10, 1998, and as 30 
percent disabling from September 10, 1998.

2.  Entitlement to an increased initial disability rating for 
mechanical low back pain syndrome, rated as 10 percent 
disabling before September 10, 1998, and as 20 percent 
disabling from September 10, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The claims folder was subsequently 
transferred to the RO in Montgomery, Alabama.  

This case was remanded by the Board in August 2003 and 
February 2005 for further development.

Unfortunately, as explained more fully below, this appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is again required in this case 
because the record contains pertinent treatment records from 
the Fox Army Clinic that were not initially considered by the 
RO.  Although the Board contacted the Veteran's 
representative to obtain a waiver of the RO's initial 
consideration of this evidence under 38 C.F.R. § 20.1304(c) 
(2009), in a letter dated in October 2009, the Veteran's 
representative indicated that he would only waive the RO's 
initial review of the evidence if the Board would fully allow 
the benefits sought on appeal.  The record also reflects that 
while these records were in the possession of the RO prior to 
the issuance of the October 2008 supplemental statement of 
the case (SSOC), they were not considered in the October 2008 
SSOC or any subsequent SSOC.  Consequently, based on all of 
the foregoing, the Board finds that it has no alternative but 
to once again remand the appeal so that the RO can initially 
review these records and thereafter furnish the Veteran and 
his representative with a SSOC.  38 C.F.R. §§ 19.31, 
19.37(a), 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

The issues on appeal should once again 
be reviewed on the basis of all of the 
evidence received since the August 2004 
SSOC, to include the Veteran's 
treatment records from the Fox Army 
Clinic.  If the benefit sought is not 
granted in full, the appellant and his 
representative should be provided a 
SSOC and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

